EXHIBIT B CADOGAN OPPORTUNISTIC ALTERNATIVES FUND, LLC 149 Fifth Avenue, 15th Floor New York, NY 10010 OFFER TO PURCHASE UP TO 25% OF OUTSTANDING SHARES AT NET ASSET VALUE DATED DECEMBER 27, 2010 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK TIME, ON TUESDAY, JANUARY 25, 2011, UNLESS SUCH OFFER IS EXTENDED To the Members of Cadogan Opportunistic Alternatives Fund, LLC: Cadogan Opportunistic Alternatives Fund, LLC, is a closed-end, non-diversified, management investment company organized as a Delaware limited liability company (the “Company”).The Company is offering to purchase for cash, securities or cash and securities on the terms and conditions set out in this Offer to Purchase and the related Notice of Intent to Tender (which together constitute the “Offer”) up to 25% of its outstanding Shares, from the Members of the Company holding the Shares, at their unaudited net asset value per Share as ofMarch 31, 2011.The Offer will remain open until 12:00 midnight, New York time, on January 25, 2011 unless the Offer is extended.(As used in this Offer, the term “Shares” refers to the limited liability company interests in the Company representing beneficial interests in the Company.) If the Company elects to extend the tender period, for the purpose of determining the purchase price for the tendered Shares, the net asset value of the Shares will be determined as of the close of business on the last business day of the second month after the month in which the Offer actually expires (within 10 business days of such date).This Offer is being made to all Members who have been invested in the Company for one year or longer (subject to the waiver of such one year holding period in accordance with the Company’s “key person” terms).It is not conditioned on any minimum amount of Shares being tendered, but is subject to certain conditions described below.Shares are not traded on any established trading market and are subject to strict restrictions on transferability pursuant to the Company’s Limited Liability Company Agreement as currently in effect (the “LLC Agreement”). Members should realize that the value of the Shares tendered in this Offer likely will change between October 31, 2010 (the last date for which net asset values were calculated) and March 31, 2011, the date for which the value of the Shares tendered to the Company will be determined for purposes of calculating the purchase price of such Shares.Members tendering all of their Shares should also note that they will remain Members of the Company, with respect to the Shares tendered and accepted for purchase by the Company, through March 31, 2011, the valuation date of the Offer as of which the net asset value of their Shares is calculated.Any tendering Members that wish to obtain the estimated net asset value for their Shares should contact U.S. Bancorp Fund Services, LLC, the Company’s agent designated for this purpose at (414) 287-3744 or 615 E. Michigan St., Milwaukee, WI 53202, Attention:Jay Tophooven, Monday through Friday, except holidays, during normal business hours of 10:00a.m. to 6:00p.m., New York time.IMPORTANT NOTE:Any estimated net asset value provided by U.S. Bancorp Fund Services, LLC will be based on information supplied by third parties and is provided to Members for convenience only and not pursuant to any obligation on the part of the Company.Neither the Company nor U.S. Bancorp Fund Services, LLC can give any assurances as to the accuracy of such information; nor can either give any assurance that the next regularly computed, monthly net asset value of the Shares will not differ (sometimes significantly) from such estimated net asset value.Moreover, estimated information cannot be read as superseding any regularly computed, monthly net asset value of the Shares. Members desiring to tender all or some of their Shares in accordance with the terms of the Offer should complete and sign the attached Notice of Intent to Tender and send or deliver it to U.S. Bancorp Fund Services, LLC in the manner set out below. IMPORTANT NEITHER THE COMPANY, ITS ADVISER NOR ITS BOARD OF DIRECTORS MAKES ANY RECOMMENDATION TO ANY MEMBER AS TO WHETHER TO TENDER OR REFRAIN FROM TENDERING SHARES.MEMBERS MUST MAKE THEIR OWN DECISIONS WHETHER TO TENDER SHARES, AND, IF THEY CHOOSE TO DO SO, THE NUMBER OF SHARES TO TENDER. BECAUSE EACH MEMBER’S INVESTMENT DECISION IS A PERSONAL ONE, BASED ON ITS FINANCIAL CIRCUMSTANCES, NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY RECOMMENDATION ON BEHALF OF THE COMPANY AS TO WHETHER A MEMBER SHOULD TENDER SHARES PURSUANT TO THE OFFER.NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS IN CONNECTION WITH THE OFFER OTHER THAN THOSE CONTAINED HEREIN OR IN THE NOTICE OF INTENT TO TENDER.IF GIVEN OR MADE, SUCH RECOMMENDATION AND SUCH INFORMATION AND REPRESENTATIONS MUST NOT BE RELIED ON AS HAVING BEEN AUTHORIZED BY THE COMPANY. BECAUSE THIS OFFER IS LIMITED AS TO THE NUMBER OF SHARESELIGIBLE TO PARTICIPATE, NOT ALL SHARES TENDERED FOR PURCHASE BY MEMBERS MAY BE ACCEPTED FOR PURCHASE BY THE COMPANY.THIS MAY OCCUR, FOR EXAMPLE, WHEN ONE OR MORE LARGE INVESTORS (INCLUDING AFFILIATES OF THE ADVISER) SEEKS TO TENDER A SIGNIFICANT NUMBER OF SHARES OR WHEN A LARGE NUMBER OF INVESTORS TENDER SIMULTANEOUSLY. THIS TRANSACTION HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED ON THE FAIRNESS OR MERITS OF SUCH TRANSACTION OR ON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS DOCUMENT.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. 2 Questions, requests for assistance and requests for additional copies of the Offer may be directed to U.S. Bancorp Fund Services, LLC. 615 E. Michigan St. Milwaukee, WI53202 Attn:Jay Tophooven Phone:(414) 287-3744 Fax:(414) 287-3838 You may also direct questions or requests for assistance to your financial consultant. 3 TABLE OF CONTENTS 1.
